Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered March 22, 2004, convicting defendant, upon his plea of guilty, of attempted assault in the second degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, and judgment of resentence, same court (Micki A. Scherer, J.), rendered March 31, 2004, convicting defendant, upon his plea of guilty, of violation of probation, revoking his prior sentence of probation and resentencing him to a consecutive term of 1 to 3 years, unanimously affirmed.
The resentencing court properly exercised its discretion in imposing a consecutive sentence for defendant’s violation of probation, and that sentence was not harsh or excessive. Concur—Mazzarelli, J.P., Friedman, Nardelli, Gonzalez and Catterson, JJ.